DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
optical waves frequency generator in claims 1-17; 
detection system in claims 1-15 and 17; 
calculating unit, filtering unit in claim 16; and
frequency generator in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1 and 18 appear to recite a conflicting limitations. The word “comb” would imply to one of ordinary skill in the art that there are many “stripes” like many teeth of a hair comb, yet the claims recite “at least one” stripe (see also claim 2), encompassing just one stripe. Just one stripe would not appear to be a comb. Because it is not clear if the claims must have many stripes or if the claims permit a single stripe, the claims are indefinite. Claims 2 and 5-17 are rejected by virtue of their dependence on claim 1.
Claim 17 recites a result or an act (“the third beat signal is filtered”) with no corresponding structure recited in the claim. It is not clear the claim is reciting a result from the manner of operating the claimed device or stating a future intention, or if a structural element is supposed to be imported into the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-14 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.   
Claims 2-14 and 17 depend on claim 1 which is drawn to the structure of the LiDAR type device. Claims 2-14 and 17 do not further limit the structure of the LiDAR type device, but rather limits the results from operating the claimed device. Because the structure of the claimed device is not further limited by claims 2-14 and 17, the claims are rejected under 35 U.S.C. 112(d). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (“"Absolute distance measurement by multi-heterodyne interferometry using an electro-optic triple comb," Opt. Lett. 43, 807-810 (9 February 2018).

With respect to claims 1 and 18 (the claimed method flowing from the function of the elements found in claim 1), Zhao shows a LIDAR type device for a remote spectroscopy of a matter, the LIDAR type device comprising:

    PNG
    media_image1.png
    410
    500
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    500
    media_image2.png
    Greyscale

an optical emission channel including:
a laser source (CW laser) configured to emit a laser stripe at a generating frequency; 
an optical waves frequency generator (all the elements of Fig 1a except for the CW laser: FC1, AOM1, AOM2, EDFA FC2, etc.) configured to generate, from the emitted laser stripe:
a first comb including at least one first stripe (Signal comb1), the at least one first stripe having a stable frequency derived from the generating frequency;
a second comb (Signal comb 2) including at least one second stripe, the at least one second stripe having a stable frequency derived from the generating frequency; and
a local comb (LO comb) including at least one local stripe, the at least one local stripe having a stable frequency derived from the generating frequency;
a transmit telescope (fiber coupler or first lens of Beam expander) configured to emit an emission signal towards the matter (Target) traversed by the emission signal, the emission signal including the first and the second comb (“Both the signal combs were coupled into the space by a fiber coupler”);
a reception channel including:
a receive telescope (second lens of Beam expander) configured to receive a signal reflected by the matter traversed by the emission signal, the reflected signal including:
a first reflected comb having at least one first stripe reflected by the matter traversed by the at least one first stripe of the first comb of the emission signal (see red light path at Target in Fig. 2); and
a second reflected comb having at least one second stripe reflected by the matter traversed by the at least one second stripe of the second comb of the emission signal, wherein each stripe of the local comb is associated with a corresponding first stripe of the first reflected comb and with a corresponding second stripe of the second reflected comb (see red light path at Target in Fig. 2); and
a detection system (PD1, PD2; page 809, first column) configured to detect:
at least one first beat signal of the at least one stripe of the local comb with the corresponding first stripe of the first reflected comb;
at least one second beat signal of the at least one stripe of the local comb with the corresponding second stripe of the second reflected comb; and
at least one third beat signal of the at least one first beat signal with the at least one second beat signal.

With respect to claims 2-14, the claims are directed to results from the manner of operating the device of claim 1. There being no structural difference between the device of Zhao and the claimed device, there is no reason why the device of Zhao cannot be operated to produce the signals recited in claims 2-14. 
15. The LIDAR-type device according to Claim 1, the detection system Includes a digital processing unit (Fig. 2, Data Processing) configured to process the at least one first beat signal and the at least one second beat signal so as to generate at least one third beat signal (page 809, first column; Fig. 3).
17. The LIDAR-type device according to Claim 1, wherein the third beat signal is filtered around a frequency equal to an absolute value of a difference between the first frequency shift and the second frequency shift.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hwa Andrew Lee/Primary Examiner, Art Unit 2886